
	
		I
		112th CONGRESS
		2d Session
		H. R. 5792
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2012
			Ms. Loretta Sanchez of
			 California introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To require a report on implementation of a termination of
		  the ground combat exclusion policy for female members of the Armed
		  Forces.
	
	
		1.Short titleThis Act may be cited as the
			 Gender Equality Combat
			 Act.
		2.Report on
			 implementation of termination of ground combat exclusion policy for female
			 members of the Armed Forces
			(a)ReportNot
			 later than one year after the date of the enactment of this Act, the Secretary
			 of Defense shall submit to the Committee on Armed Services of the Senate and
			 the Committee on Armed Services of the House of Representatives a report on the
			 implementation of a termination of the ground combat exclusion policy for
			 female members of the Armed Forces.
			(b)ElementsThe
			 report required by subsection (a) shall set forth the following:
				(1)A
			 proposed effective date for the termination of the ground combat exclusion
			 policy for female members of the Armed Forces.
				(2)A
			 schedule for implementation of the termination of the ground combat exclusion
			 policy by the Department of Defense and the Armed Forces.
				(3)An identification
			 of the funds to be required for the termination of the ground combat exclusion
			 policy.
				(4)An assessment of
			 the impacts of the termination of the ground combat exclusion policy—
					(A)on military
			 readiness, effectiveness, and unit cohesion; and
					(B)for policies,
			 guidance, and training (including policies, guidance, and training relating to
			 personnel management, leadership, facilities, investigations, and
			 benefits).
					(5)An identification
			 of mechanisms to address any impacts identified pursuant to paragraph
			 (4).
				(6)An identification
			 of mechanisms to provide monitoring of workforce climate and military
			 effectiveness necessary to achieve effective implementation of the termination
			 of the ground combat exclusion policy.
				(7)An identification
			 of the laws affected by the termination of the ground combat exclusion policy,
			 and an assessment of such affects.
				(8)A proposal for
			 such legislative action as the Secretary considers appropriate for
			 implementation of the termination of the ground combat exclusion policy.
				(c)Ground combat
			 exclusion policy definedIn this section, the term ground
			 combat exclusion policy has the meaning given that term in section
			 652(a)(4) of title 10, United States Code.
			
